               Case 1:20-cv-05167-ER Document 13 Filed 05/11/21 Page 1 of 1




                                                       F I S H E R | T A U B E N F E L D LLP

                                                                               225 Broadway, Suite 1700
                                                                             New York, New York 10007
                                                                                     Main 212.571.0700
                                                                                      Fax 212.505.2001
                                                                              www.fishertaubenfeld.com
 Writer’s direct dial: (212) 384-0258
 Writer’s email: michael@fishertaubenfeld.com




                                                                   May 11, 2021
 VIA ECF
 Hon. Edgardo Ramos
 Thurgood Marshall
 United States Courthouse
 40 Foley Square
 New York, NY 10007

                Re: Contreras v. Karizma Lounge Corp. et al.
                      SDNY Doc. No. 20cv05167 (ER)

 Dear Judge Ramos:

                We represent Plaintiff in this matter. We write to respectfully request the Court
 adjourn the May 18, 2021 conference to either May 25, 2021 from 2:00 p.m. or later or May 27,
 2021 at any time. Defendants consent to this request. The reason for the request is that I will be
 observing the Jewish holiday of Shavuot that takes place on May 17, 2021 and May 18, 2021.
 Accordingly, we respectfully request that the Court adjourn the conference.

                     Thank you for your attention to the above.


                                                          Respectfully Submitted,
                                                          --------------------/s/------------------
                                                          Michael Taubenfeld


The May 18, 2021 conference is adjourned to May 25, 2021 at 3:00 p.m. The conference will occur
remotely and by telephone. The parties are directed to call (877) 411-9748 and enter access code 3029857#
when prompted.

SO ORDERED.


                                                                                     5/12/2021
